PRIVILEGE LOG

AMENDED JULY 6, 2020

Chief Brian Hickman submits the below amended privilege log, excerpting or redacting
from the documents produced by the Tennessee Bureau of Investigations pursuant to a subpoena
issued under Rule 45 of the Federal Rules of Civil Procedure, information that involves
communications related to the privilege maintained by Mr. Hickman that he does not waive and
are therefore protected by the attorney/client privilege. To the extent any additional privileged

documents are later identified, Chief Hickman reserves the right to claw back those documents.

 

 

Bates # Document Type | Date of Document | Document Basis of Privilege Basis of Privilege
Author/Creator
CID-10 Summary of 11/13/19 Tennessee Bureau of | Written summary of Partial redaction of
Investigation Investigation interview of City statements of City Attorney
Attorney Sam Elliott Sam Elliott on the basis of
detailing discussions attorney/client privilege

with City officials and
legal advice about
municipal policy.

 

CID-21 E-mail 01/08/19 Sam Elliott and Brian | Emails between Sam Partial redaction:
Hickman Elliott and Brian Attorey/client
Hickman seeking legal communications

advice and legal
opinions on municipal
policy and business.

 

CID-41 E-mail 01/08/19 Sam Elliott and Brian | This is the same email Attomey/client
Hickman chain contained in CID- | communications
21, and consists of
emails between Sam
Elliott and Brian
Hickman seeking legal
advice and opinions on
municipal policy and

 

 

business.
CID-70-77 E-mail 01/07/19 and Sam Elliott, Ethan Series of emails Attorney/client
01/08/19 White, Ted Rogers, between the referenced communications
and Brian Hickman parties involving

discussions about
municipal policy that
contains advice and
legal opinions from
City Attorney Sam
Elliott.

 

 

 

 

 

 

EXHIBIT

 
  

Case 1:19-cv-00295-CHS Document 75-2 Filed 12/02/20 Page 1 of

 
 

CID-92-93

E-mail

01/07/19 and
01/08/19

Sam Elliott, Ethan
White, Ted Rogers,
and Brian Hickman

These emails are also
contained in CID — 70-
77, and consist of a
series of emails
between the referenced
parties involving
discussions about
municipal policy that
contains advice and
legal opinions from
City Attorney Sam
Elliott.

Attorney/client
communications

 

CID-129-133

E-mail

01/07/19 and
01/08/19

Sam Elliott, Ethan
White, Ted Rogers,
and Brian Hickman

These emails are also
contained in CID -21
and CID — 70-77, and
consist of a series of
emails between the
referenced parties
involving discussions
about municipal policy
that contains advice and
legal opinions from
City Attorney Sam
Elliott.

Attomey/client
communications

 

CID-137-139

E-mail

01/07/19 and
01/08/19

Sam Elliott, Ethan
White, Ted Rogers,
and Brian Hickman

These emails are also
contained in CID — 70-
77, and consist of a
series of emails
between the referenced
parties involving
discussions about
municipal policy that
contains advice and
legal opinions from
City Attorney Sam
Elliott.

Attomey/client
communications

 

 

CID-239

 

Audio Interview
Summary

 

08/30/19

 

Tennessee Bureau of
Investigation

 

This is the same
summary as CID-10,
and consists of a written
summary of interview
of City Attorney Sam
Elliott detailing
discussions with City
officials and legal
advice about municipal
policy.

 

Partial redaction based on
attorney/client
communication

 

Case 1:19-cv-00295-CHS Document 75-2 Filed 12/02/20 Page 2o0f2 PagelD #: 375

 
